Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s response to the last Office Action, filed on March 3, 2022 has been entered and made of record

Claims 1-4, 6-9 and 12-20 are currently pending in this application.


This action is final.

Response to Arguments

The applicant’s arguments to the claim rejections are fully considered, however they are not deemed to be persuasive

Applicant argues that Matthiesen in view of He in further view of Amaru fail to teach or suggest “case configured to be removably coupled to an inside of a windshield of a vehicle so that the front portion of the case is visible through the windshield and the rear portion is facing an interior of the vehicle; a first visual display carried by the front portion of the case; an arm having a first end coupled to the case and a second end having a suction cup configured to be removably secured to the inside of the windshield so that the case is suspended from the suction cup by the adjustable arm, wherein the arm comprises a top adjustment wheel configured to adjust an angle of the suction cup to the inside of the windshield, and a bottom adjustment wheel configured to adjust the angle of the first visual display; a power supply coupled to the at least one visual display; and a plurality of electronic components within the case and configured to be coupled to a remote application, the power supply, and the first visual display, wherein the plurality of electronic components is configured to receive a name of a rider from the remote application and to display the name on the first visual display through the windshield.”.  It is noted that Amaru teach or suggest case configured to be removably coupled to an inside of a windshield of a vehicle so that the front portion of the case is visible through the windshield and the rear portion is facing an interior of the vehicle; a first visual display carried by the front portion of the case; an arm having a first end coupled to the case and a second end having a suction cup configured to be removably secured to the inside of the windshield so that the case is suspended from the suction cup by the adjustable arm, wherein the arm comprises a top adjustment wheel configured to adjust an angle of the suction cup to the inside of the windshield, and a bottom adjustment wheel configured to adjust the angle of the first visual display; a power supply coupled to the at least one visual display; and a plurality of electronic components within the case and configured to be coupled to a remote application, the power supply, and the first visual display, wherein the plurality of electronic components is configured to receive a name of a rider from the remote application and to display the name on the first visual display through the windshield.

    PNG
    media_image1.png
    746
    1230
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    656
    885
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    746
    947
    media_image3.png
    Greyscale


It is noted that Matthiesen discloses wherein the plurality of electronic components is configured to receive a name of a rider from the remote application and to display the name on the first visual display through the windshield. (Matthiesen, see figures 11A through 11C and paragraph [0101], where Matthiesen discloses FIGS. 11A-11C illustrate an exemplary provider communication device showing an animation including requestor information based on a requestor information sequence in accordance with embodiments of the present techniques. For example, FIGS. 11A-11C show a rear display 163 of a provider communication device 160 displaying different portions of an animation 1166 including requestor information. FIGS. 11A-l1C show three different phases 1165A-1165C of an animation 1165 that informs the requestors in the vehicle of the next destination location that is going to be associated with a particular requestor. For instance, the animation across the three phases may state "Next Rider John" where the requestor information includes the requestor's first name, e.g., "John." The animation message including "Next Rider" may be the same for all requestors but the animation may incorporate the requestor information for the last portion or phase of the animation. Additionally, any number of different animations may also be presented with any number of different messages, videos, sounds, images, etc. Moreover, any number of different requestor information may be used. For example, the requestor information may include a destination address, a picture, an image, a pattern, a color, a video, or a gif selected by the various requestors and stored in their profile information in the requestor information data store. The animation may scroll across the screen in any direction, may flash, and/or may perform any other suitable action to get the attention of the requestors and let them know which requestor destination is associated with the next destination). Thus the amended portions of claims 1, 14 and 19 are address in the mapping above.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matthiesen et al. (US 20200228628 A1) in view of He (US 20190139091 Al) in further view of of Amaru (US 20180004473 A1).

 As to Claim 1:
Matthiesen discloses a sign for on-board use in ride sharing vehicles (Matthiesen, see Abstract, where Matthiesen discloses systems and methods, for locating and navigating to the location of a requestor based on proximity between a requestor device and a provider device. For example, embodiments display proximity indicators to allow a provider to quickly, easily, and safely locate a requestor upon arrival near a request location. Further, in some embodiments, graphics associated with a proximity vector may be presented on a provider communication device to clearly display the navigation directions to the provider so that the provider may easily find their matched requestor without requiring additional communication between the provider and the requestor. Additionally, embodiments provide efficient navigation to riders by limiting display of proximity indicators for navigation until the provider is within a threshold distance to the request location to conserve system resources and communication between an on-demand matching system and the provider computing device), the sign comprising: a case having front (Matthiesen see figure 5A) and rear portions (Matthiesen, see figure 5B) and the case configured to be inside of a windshield (Matthiesen, see 160A in figure 2); a first visual display carried by the front portion of the case (Matthiesen, see figures 11A through 11C); a power supply coupled to the at least one visual display (Matthiesen, see paragraph [0067], where Matthiesen discloses that the device input 168 may include any suitable power input 168 and/or data input 168 to allow one or more other devices and a power supply to be provided to the provider communication device 160) ; and a plurality of electronic components within the case (Matthiesen, see 160 in figure 4) and configured to be coupled to a remote application (Matthiesen, see 160, 150, 130 and 170 in figure 4) , the power supply (Matthiesen, see paragraph [0067], where Matthiesen discloses that the device input 168 may include any suitable power input 168 and/or data input 168 to allow one or more other devices and a power supply to be provided to the provider communication device 160), and the first visual display (Matthiesen, see figures 11A through 11C), wherein the plurality of electronic components is configured to receive a name of a rider from the remote application and to display the name on the first visual display (Matthiesen, see figures 11A through 11C and paragraph [0101], where Matthiesen discloses FIGS. 11A-11C illustrate an exemplary provider communication device showing an animation including requestor information based on a requestor information sequence in accordance with embodiments of the present techniques. For example, FIGS. 11A-11C show a rear display 163 of a provider communication device 160 displaying different portions of an animation 1166 including requestor information. FIGS. 11A-l1C show three different phases 1165A-1165C of an animation 1165 that informs the requestors in the vehicle of the next destination location that is going to be associated with a particular requestor. For instance, the animation across the three phases may state "Next Rider John" where the requestor information includes the requestor's first name, e.g., "John." The animation message including "Next Rider" may be the same for all requestors but the animation may incorporate the requestor information for the last portion or phase of the animation. Additionally, any number of different animations may also be presented with any number of different messages, videos, sounds, images, etc. Moreover, any number of different requestor information may be used. For example, the requestor information may include a destination address, a picture, an image, a pattern, a color, a video, or a gif selected by the various requestors and stored in their profile information in the requestor information data store. The animation may scroll across the screen in any direction, may flash, and/or may perform any other suitable action to get the attention of the requestors and let them know which requestor destination is associated with the next destination). 
Matthiesen differs from the claimed subject matter in that Matthiesen does not explicitly disclose removably coupled to an inside of a windshield. However in an analogous art, He discloses removably coupled to an inside of a windshield (He, see paragraph [0009], where He discloses that in certain embodiments, the ride share signage device is mounted on a dashboard of the vehicle. The ride share signage device may be attached to the dashboard of the vehicle using Velcro strips and/or a bracket at the bottom of the ride share signage device, and/or the ride share signage device may be attached to a windshield of the vehicle using one or more suction mounts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matthiesen with He. One would be motivated to modify Matthiesen by disclosing removably coupled to an inside of a windshield as taught by He, and thereby providing improved rider’s information such as The rider's a name, a phone number, a ride share company, a pick-up location, and a drop-off location (He, see paragraph [0005]).
  
As to Claims 2 and 16:
Matthiesen in view of He discloses the sign of claim 1, wherein the first visual display comprises a first array of light emitting diodes (LEDs) configured to display the name of the rider that requested a ride from a ride sharing company (Matthiesen, see figure 15B and paragraph [0122], where Matthiesen discloses that as shown in FIG. 15B, a rear view 1508 of provider communication device 1500 shows a rear display 1510. Rear display 1510, as with front display 1504, rear display 1510 may include various display technologies including, but not limited to, one or more liquid crystal displays (LCDs), one or more arrays of light emitting diodes (LEDs), or other display technologies. The rear display may be configured to display information to the provider, the requestor, or other users internal to a provider vehicle. In some embodiments, rear display 1510 may be configured to provide information to users external to the provider vehicle who are located behind the provider vehicle. As further shown in FIG. 15B, provider communication device may include a power button 1512 or other switch which can be used to turn on or off the provider communication device. In various embodiments, power button 1512 may be a hardware button or switch that physically controls whether power is provided to provider communication device 1500. Alternatively, power button 1512 may be a soft button that initiates a startup/shutdown procedure managed by software and/or firmware instructions. In some embodiments, provider communication device 1500 may not include a power button 1512. Additionally, provider communication device may include one or more light features 1514 (such as one or more LEDs or other light sources) configured to illuminate areas adjacent to the provider communication device 1500. In some embodiments, provider communication device 1500 can include a connector to enable a provider computing device to be connected to the provider communication device 1500. In some embodiments, power may be provided to the provider communication device through connector 1516). 

As to Claims 3 and 17:
Matthiesen in view of He discloses the sign of claim 2, further comprising a second visual display having a second array of LEDs and configured to display a name of the ride sharing company correlated to the name of the rider who requested the ride (Matthiesen, see figure 15A and paragraph [0121], where Matthiesen discloses that as shown in FIG. 15A, a front view 1502 of provider communication device 1500 shows a front display 1504. In some embodiments, front display 1504 may include a secondary region or separate display 1506. As shown in FIG. 15A, the front display may include various display technologies including, but not limited to, one or more liquid crystal displays (LCDs), one or more arrays of light emitting diodes (LEDs), or other display technologies. In some embodiments, the front display may include a cover that divides the display into multiple regions. In some embodiments, separate displays may be associated with each region. The front display 1504 can be configured to show colors, patterns, color patterns, or other identifying information to requestors and other users external to a provider vehicle. In some embodiments, the secondary region or separate display 1506 may be configured to display the same, or contrasting, information as front display 1504).
  
As to Claims 4 and 18:
Matthiesen in view of He discloses the sign of claim 3, wherein the LEDs of the first (Matthiesen, see figure 15B and paragraph [0122], where Matthiesen discloses that as shown in FIG. 15B, a rear view 1508 of provider communication device 1500 shows a rear display 1510. Rear display 1510, as with front display 1504, rear display 1510 may include various display technologies including, but not limited to, one or more liquid crystal displays (LCDs), one or more arrays of light emitting diodes (LEDs), or other display technologies. The rear display may be configured to display information to the provider, the requestor, or other users internal to a provider vehicle. In some embodiments, rear display 1510 may be configured to provide information to users external to the provider vehicle who are located behind the provider vehicle. As further shown in FIG. 15B, provider communication device may include a power button 1512 or other switch which can be used to turn on or off the provider communication device. In various embodiments, power button 1512 may be a hardware button or switch that physically controls whether power is provided to provider communication device 1500. Alternatively, power button 1512 may be a soft button that initiates a startup/shutdown procedure managed by software and/or firmware instructions. In some embodiments, provider communication device 1500 may not include a power button 1512. Additionally, provider communication device may include one or more light features 1514 (such as one or more LEDs or other light sources) configured to illuminate areas adjacent to the provider communication device 1500. In some embodiments, provider communication device 1500 can include a connector to enable a provider computing device to be connected to the provider communication device 1500. In some embodiments, power may be provided to the provider communication device through connector 1516) and second visual displays comprise multiple colors and are configured to adjust a brightness and to flash intermittently (Matthiesen, see figure 15A and paragraph [0121], where Matthiesen discloses that as shown in FIG. 15A, a front view 1502 of provider communication device 1500 shows a front display 1504. In some embodiments, front display 1504 may include a secondary region or separate display 1506. As shown in FIG. 15A, the front display may include various display technologies including, but not limited to, one or more liquid crystal displays (LCDs ), one or more arrays of light emitting diodes (LEDs), or other display technologies. In some embodiments, the front display may include a cover that divides the display into multiple regions. In some embodiments, separate displays may be associated with each region. The front display 1504 can be configured to show colors, patterns, color patterns, or other identifying information to requestors and other users external to a provider vehicle. In some embodiments, the secondary region or separate display 1506 may be configured to display the same, or contrasting, information as front display 1504). 

As to Claim 5:
Matthiesen in view of He discloses the sign of claim 4, further comprising an arm having a first end coupled to the case and a second end having a suction cup configured to be removably secured to the inside of the windshield so that the case is suspended from the suction cup by the adjustable arm (He, see paragraph [0009], where He discloses that in certain embodiments, the ride share signage device is mounted on a dashboard of the vehicle. The ride share signage device may be attached to the dashboard of the vehicle using Velcro strips and/or a bracket at the bottom of the ride share signage device, and/or the ride share signage device may be attached to a windshield of the vehicle using one or more suction mounts). 

As to Claim 6:
Matthiesen in view of He discloses the sign of claim 5, further comprising a power switch positioned on a side of the case in order to power on the plurality of electronic components and turn on the first and second visual displays (Matthiesen, see 1512 in figure 15B). 

As to Claim 7:
Matthiesen in view of He discloses the sign of claim 6, wherein the power source comprises a battery housed within the case and coupled to the first and second visual displays (Matthiesen, see paragraph [0067], where Matthiesen discloses that the provider communication device 160 may receive power from an independent battery and/or from a power supply of the vehicle). 

As to Claims 8, 15 and 20:
Matthiesen in view of He discloses the sign of claim 7, further comprising a universal serial bus (USB) port located on a bottom of the case, wherein the USB port is configured to be coupled to an electronic device to program the electronic components (Matthiesen, see paragraph [0123], where Matthiesen discloses that I/O system may include one or more input or output ports, such as USB (universal serial bus) ports, lightning connector ports, or other ports enabling users to directly connect their devices to the provider communication device (e.g., to exchange data, verify identity information, provide power, etc.). 

As to Claim 9:
Matthiesen in view of He discloses the sign of claim 8, wherein the plurality of electronic components comprise a memory (Matthiesen, see 1610 in figure 16) and a processor (Matthiesen, see 1518 in figure 15C), and are configured to be programmed to display the name of the rider on the first visual display Matthiesen, see figures 11A through 11C and paragraph [0101], where Matthiesen discloses FIGS. 11A-11C illustrate an exemplary provider communication device showing an animation including requestor information based on a requestor information sequence in accordance with embodiments of the present techniques. For example, FIGS. 11A-11C show a rear display 163 of a provider communication device 160 displaying different portions of an animation 1166 including requestor information. FIGS. 11A-l1C show three different phases 1165A-1165C of an animation 1165 that informs the requestors in the vehicle of the next destination location that is going to be associated with a particular requestor. For instance, the animation across the three phases may state "Next Rider John" where the requestor information includes the requestor's first name, e.g., "John." The animation message including "Next Rider" may be the same for all requestors but the animation may incorporate the requestor information for the last portion or phase of the animation. Additionally, any number of different animations may also be presented with any number of different messages, videos, sounds, images, etc. Moreover, any number of different requestor information may be used. For example, the requestor information may include a destination address, a picture, an image, a pattern, a color, a video, or a gif selected by the various requestors and stored in their profile information in the requestor information data store. The animation may scroll across the screen in any direction, may flash, and/or may perform any other suitable action to get the attention of the requestors and let them know which requestor destination is associated with the next destination). 

As to Claim 12:
Matthiesen in view of He discloses the sign of claim 1, wherein the remote application is configured to be stored on a smartphone and configured to connect via wireless signals or the USB port to the electronic components (Matthiesen, see figure 2 and paragraph [0028]). 


As to Claims 13, 14 and 19:
Matthiesen in view of He discloses the sign of claim 12, wherein the remote application is configured to receive the name of the rider to display on the first visual display using a user interface of the smartphone (Matthiesen, see figure 2 and figure 11C).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matthiesen et al. (US 20200228628 A1) in view of He (US 20190139091 Al) in further view of Amaru (US 20180004473 A1).

As to Claim 10:
Matthiesen in view of He differs from the claimed subject matter in that Matthiesen in view of He do not explicitly disclose that discloses the sign of claim 5, wherein the arm comprises a top adjustment wheel configured to adjust an angle of the suction cup to the inside of the windshield. However in an analogous art, Amaru discloses wherein the arm comprises a top adjustment wheel configured to adjust an angle of the suction cup to the inside of the windshield (Amaru, see 64 in figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matthiesen and He with Amaru. One would be motivated to modify Matthiesen and He by disclosing wherein the arm comprises a top adjustment wheel configured to adjust an angle of the suction cup to the inside of the windshield as taught by Amaru, and thereby providing improved information to a driver through a heads-up display and input through a device conveniently mounted on a steering wheel or through voice recognition, for example, so that visual, mechanical and cognitive driving distractions are minimized (Amaru, see paragraph [0005]).

As to Claim 11:
Matthiesen in view of He in further view of Amaru discloses the sign of claim 10, wherein the arm comprises a bottom adjustment wheel (Matthiesen, see 64 and 63 in figure 6) configured to adjust the angle of the first (Matthiesen, see 33 in figure 6) and second visual displays (Matthiesen, see 32 in figure 6).  


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624